Citation Nr: 0921164	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, on behalf of the RO in Roanoke, 
Virginia.


FINDINGS OF FACT

1.  In February 2009, prior to the promulgation of a 
decision, the appellant withdrew his appeal as to the issue 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  The appellant's posttraumatic stress disorder (PTSD) is 
manifested by a clean, well-groomed appearance; politeness; 
cooperation; alertness; attentiveness; proper orientation; 
adequate to fair appetite and motivation level; unremarkable 
speech; no hallucinations, delusions, or mania; no 
flashbacks; adequate to fair insight and judgment; an affect 
of normal intensity that reflects tension and anxiety; 
physiological arousal and distress when relaying memories of 
active duty service; intrusive thoughts; nightmares; 
hypervigilance; sleeping difficulties; feelings of being 
unsafe; irritable; socially withdrawn; difficulty trusting 
people; anger; avoidance behavior; an exaggerated startle 
response; pathological anxiety; rage response to stress; 
obsessive-compulsive rituals; panic attacks; profound social 
and emotional isolation and alienation; loss of social trust; 
agoraphobia; flashbacks depression; dissociative episodes; 
suicidal ideations with no plan or intent; tense appearance 
and mood; and short-term memory problems.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the appellant as to whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2008).

2.  The criteria for an initial evaluation of 70 percent, but 
no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Bilateral Hearing Loss

In September 2006, the appellant submitted an application to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss, which was subsequently denied by the 
RO in the April 2007 rating decision.  The appellant 
perfected an appeal of this denial in February 2008.  In 
February 2009, the appellant withdrew this claim.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

Prior to the promulgation of a decision by the Board, the 
appellant indicated that he wished to withdraw his appeal.  
As a result, no allegation of error of fact or law remains 
before the Board for consideration with regard to the issue 
of whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  As such, the Board finds that the 
appellant has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue.  As such, the issue of whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss is dismissed.

B.  Increased Initial Evaluation for PTSD

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The appellant's claim of entitlement to an increased 
evaluation for PTSD arises from his disagreement with the 
initial evaluation assigned to his PTSD following the grant 
of service connection.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this claim.

The duty to assist the appellant has also been satisfied in 
this case.  The RO has obtained all of the appellant's 
available service treatment records and his identified VA 
medical and private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.   The appellant was also afforded two VA 
examinations during the course of this appeal.  After his 
claim was certified to the Board, the appellant submitted 
medical evidence with a waiver of RO jurisdiction.  See 38 
C.F.R. § 20.1304 (2008).  Finally, there is no indication in 
the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of these claims, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Historically, the appellant served on active duty from July 
1969 to July 1973.  A review of the appellant's claims file 
revealed that he was awarded a Combat Action Ribbon and a 
Purple Heart for his active duty service.  Herein, he is 
seeking an initial evaluation in excess of 50 percent for his 
service-connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the entire history 
is necessary so that a rating may accurately reflect the 
elements of any disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the appellant's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the appellant's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here because the current 
appeal is based on the assignment of an initial rating for a 
disability following an initial award of service connection 
for this disability.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the claim 
and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Id.


Service connection was granted for PTSD by an April 2007 
rating decision and a disability rating of 50 percent was 
assigned thereto, effective from August 31, 2006.  See 
38 C.F.R. § 3.400 (2008).  After filing a timely notice of 
disagreement, the appellant perfected this appeal in February 
2008 seeking an initial evaluation in excess of 50 percent.

Pursuant to Diagnostic Code 9411, PTSD is rated at 50 percent 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational or school functioning.  
Id.  A GAF score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A GAF of 31-
40 is defined as exhibiting some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., a depressed man that avoids friends, 
neglects family, and is unable to work; a child that 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

In March 2007, the appellant underwent a VA examination to 
determine the presence of PTSD and, if present, the severity 
and etiology thereof.  As reported by the appellant, he 
worked at the United States Post Office for 31 years after 
his discharge from active duty service before retiring in 
2004.  He also reported getting married in 1973 to his 
spouse, with whom he has four children.

A mental status examination revealed the following 
symptomatology:  clean; well groomed; casually dressed; 
polite; cooperative; tense appearance and mood; alert; 
attentive; oriented; fair appetite; adequate motivation 
level; no hallucinations or delusions; no flashbacks; 
previous, but no then current suicidal ideations; adequate 
insight and judgment; no panic attacks; an affect of normal 
intensity and reflected tension; daily intrusive thoughts 
that induce fear and anxiety; infrequent nightmares; 
hypervigilance; sleeping difficulties; feelings of being 
unsafe; irritable; socially withdrawn; difficulty trusting 
people; anger; crowd avoidance; and an exaggerated startle 
response.  The diagnosis was PTSD with a GAF score of 53.

In a May 2007 letter, M.C. James, M.Ed./LPC, indicated that 
the appellant had been receiving treatment for PTSD since 
August 2006.  Included among the appellant's symptoms of PTSD 
were anxiety with panic attacks; agoraphobia; rage response 
to stress; sleep disturbances with nightmares; obsessive-
compulsive rituals; social and emotional isolation and 
alienation; and loss of social trust.  The letter included a 
diagnosis of severe, chronic PTSD with acute anxiety, 
depressive and obsessive-compulsive features with a GAF score 
of 40.

In a June 2007 statement and in his February 2008 VA Form 9 
substantive appeal, the appellant asserted that symptoms of 
his PTSD included obsessive rituals; compulsive behavior; 
sleep difficulties; avoidance behavior; inability to cope 
with stress; rage response to stress; hypervigilance; sleep 
difficulties; and a near-continuous state of panic.  The 
appellant also stated that he sleeps with a loaded gun.

In January 2009, the appellant underwent a second VA 
examination to determine the severity of his PTSD.  The 
appellant again reported working for 31 years with the United 
States Post Office before retiring in 2004.  The appellant 
also reported that he continued to be married to his spouse 
of approximately 36 years and that he was receiving ongoing 
mental health treatment, but that he had not been 
hospitalized for psychiatric reasons.  The examiner noted 
complaints by the appellant of short-term memory 
difficulties, which the examiner attributed to increased 
anxiety levels and persistent sleep difficulties.

A mental status examination revealed the following 
manifestations of PTSD:  alert, attentive, and oriented; 
polite and cooperative; adequate appetite; a fair level of 
motivation; unremarkable speech; no hallucinations, 
delusions, or mania; fair insight and judgment; no suicidal 
ideations, intent, or plan; affect of normal intensity 
reflecting anxiety; depressed and anxious mood; Vietnam-
related nightmares; persistent hypervigilance; poor sleep; 
tension; physiological arousal and distress when relaying 
memories of active duty service; increasingly anxious and 
withdrawn with respect to social functioning; avoidance 
behavior; and an exaggerate startle response.  The diagnosis 
was PTSD with a GAF score of 50.  The examiner continued:


[The appellant has] a history of [PTSD] 
that appears to be worsening over the 
past year or so.  The [appellant's] 
worsening symptoms appear to be 
associated with increased stress related 
to medical and other family loss issues.  
His coping resources appear to be 
overtaxed.  The [appellant] is 
demonstrating high levels of anxiety 
that, from his description, have been 
quite persistent over the past number of 
months.  Unfortunately, he is appearing 
noticeably more anxious than when seen 
here in March 2007 and despite 
treatment, his [PTSD] symptoms appear to 
be worsening.  The [appellant], at this 
time, is likely to experience difficulty 
managing more than a very low-stress 
workplace environment.  Increasing 
problems with hypervigilance and 
emotional distancing are likely to 
interfere with interactions with 
supervisors, coworkers and the public.  
The [appellant] has been coping with 
worsening anxiety and hypervigilance by 
simply avoiding others more.  He 
continues to have problems with road 
rage and easily induced anger and that 
problem appears to be worsening and in 
fact, last occurred just hours before 
the current evaluation.

In a letter dated in February 2009, M.C. James provided a 
summary of the appellant's ongoing PTSD treatment.  The 
appellant's PTSD symptoms included:  pathological anxiety 
with panic; hypervigilance; rage response to stress; sleep 
disturbances with nightmares; obsessive-compulsive rituals 
that interfere with everyday living; intermittent dissociate 
episodes with flashbacks; intermittent periods of depression 
with suicidal thoughts; profound social and emotional 
isolation and alienation, and loss of social trust.  
Moreover, despite regularly attending PTSD treatment 
sessions, M.C. James found that the appellant's condition 
continued to worsen due to his declining health and the aging 
process.  The diagnosis was severe, chronic PTSD with acute 
anxiety, depression, dissociative, and obsessive-compulsive 
features with a GAF score of 40.


During the February 2009 Board hearing, the appellant and his 
spouse testified about how the appellant's PTSD symptoms 
impacted both his social and occupational functioning.  With 
respect to his occupational functioning, the appellant 
testified that, as he neared the end of his career, he became 
increasingly less capable of dealing with employment-related 
stress, including not being able to get along with his co-
workers or supervisors.  With respect to social functioning, 
the appellant's spouse testified that he was easily irritated 
and/or angered and that he required a significant amount of 
time to calm down.  She also testified that they used to 
regularly attend church, but that the appellant was no longer 
able to tolerate socializing or the stress of being around 
large crowds.  She further testified about the appellant's 
ritualistic and hypervigilant behaviors which included 
sleeping on the living room floor near the front door with a 
loaded gun in order to guard the house.  Both the appellant 
and his spouse also testified that his relationships with 
their four children were strained at times due to his 
irritability and anger.  The remainder of the appellant's 
testimony concerned his PTSD symptoms and how they had 
intensified as his health deteriorated and as he aged.

Since the initial grant of service connection, the 
appellant's GAF scores have been 53 in March 2007; 40 in May 
2007; 50 in January 2009; and 40 in February 2009.  Although 
GAF scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See 
Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id.; see also 38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95, 60 
Fed. Reg. 43186 (1995).

The appellant's manifestations of PTSD include the following: 
a clean, well-groomed appearance; politeness; cooperation; 
alertness; attentiveness; proper orientation; adequate to 
fair appetite and motivation level; unremarkable speech; no 
hallucinations, delusions, or mania; no flashbacks; adequate 
to fair insight and judgment; an affect of normal intensity 
that reflected tension and anxiety; physiological arousal and 
distress when relaying memories of active duty service; 
intrusive thoughts; nightmares; hypervigilance; sleeping 
difficulties; feelings of being unsafe; irritable; socially 
withdrawn; difficulty trusting people; anger; avoidance 
behavior; an exaggerated startle response; pathological 
anxiety; rage response to stress; obsessive-compulsive 
rituals; panic attacks; profound social and emotional 
isolation and alienation; loss of social trust; agoraphobia; 
flashbacks depression; dissociative episodes; suicidal 
ideations with no plan or intent; tense appearance and mood; 
and short-term memory problems.  The evidence of record also 
demonstrates that the appellant worked for 31 years after his 
discharge from active service before retiring in 2004.  
Moreover, the appellant has been married to his spouse since 
1973, a union that produced four children.

Based on the totality of the evidence, including 
consideration of the GAF scores and objectively noted 
symptomatology, and in accordance with all applicable legal 
criteria, the Board finds that the appellant's disability is 
appropriately evaluated as 70 percent disabling throughout 
the entire course of this appeal.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7 (2008) (where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.); Fenderson, 12 
Vet. App. at 126; Carpenter, 8 Vet. App. at 242.  However, 
the medical evidence of record does not demonstrate that 
there is total occupational and social impairment, due to 
such symptoms as: persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the 
Board finds that the objective medical evidence of record 
does not support an evaluation in excess of 70 percent at any 
time during the pendency of this appeal.  Fenderson, 12 Vet. 
App. at 126.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2008).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual appellant's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, 
it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(when service-connected disability affects employment "in 
ways not contemplated by the rating schedule[,]" § 
3.321(b)(1) is applicable).  

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 70 
percent rating for PTSD inadequate.  The appellant's PTSD is 
evaluated as a mental disability pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411, the criteria of which is found 
by the Board to specifically contemplate the level of 
occupational and social impairment caused by his disability.  
Id.  As noted above, the appellant submitted evidence 
demonstrating that his most recent GAF assessments resulted 
in a score of 40.  However, "[a]lthough certain symptoms 
must be present in order to establish the diagnosis of PTSD . 
. . it is not the symptoms, but their effects, that determine 
the level of impairment."  See Mauerhan v. Principi, 16 Vet. 
App. 436, 443 (2002) (citing 61 Fed. Reg. 52,695, 52,697 
(1996) (holding that § 4.130 "'is a reasonable and 
permissible construction of 38 U.S.C. § 1155'").


As demonstrated by the evidence of record, the appellant's 
PTSD is marked by a clean, well-groomed appearance; 
politeness; cooperation; alertness; attentiveness; proper 
orientation; adequate to fair appetite and motivation level; 
unremarkable speech; no hallucinations, delusions, or mania; 
no flashbacks; adequate to fair insight and judgment; an 
affect of normal intensity that reflected tension and 
anxiety; physiological arousal and distress when relaying 
memories of active duty service; intrusive thoughts; 
nightmares; hypervigilance; sleeping difficulties; feelings 
of being unsafe; irritable; socially withdrawn; difficulty 
trusting people; anger; avoidance behavior; an exaggerated 
startle response; pathological anxiety; rage response to 
stress; obsessive-compulsive rituals; panic attacks; profound 
social and emotional isolation and alienation; loss of social 
trust; agoraphobia; flashbacks depression; dissociative 
episodes; suicidal ideations with no plan or intent; tense 
appearance and mood; and short-term memory problems.  The 
evidence of record also demonstrates that the appellant 
worked for 31 years after his discharge from active service 
before retiring in 2004.  Moreover, the appellant has been 
married to his spouse since 1974.  When comparing this 
disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that the appellant's 
symptoms are congruent with the disability picture 
represented by a 70 percent disability rating for PTSD.  A 
rating in excess of 70 percent is provided for certain 
manifestations of PTSD, but the medical evidence demonstrates 
that those manifestations are not present in this case.  The 
criteria for a 70 percent rating reasonably describe the 
appellant's disability level and symptomatology and, 
therefore, a schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; 
see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, 
based on the evidence of record, the Board finds that the 
appellant's disability picture cannot be characterized as an 
exceptional case, so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration was not met and, consequently, 
the Board finds that the appellant is not entitled to 
referral for an extraschedular rating.  Thun, 22 Vet. App. at 
115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an evaluation in excess of the 70 
percent, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss is dismissed.  

An initial evaluation of 70 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


